  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for DORIS A. KAELIN,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                             SAN JOSE DIVISION

 11   In re                                                 Case No. 18-50398 MEH
                                                            Chapter 7
 12                                                         Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                         OBJECTION TO CLAIM 226
                     Debtor.                                (Sarah Powers)
 14

 15                                                         [No Hearing Required Unless Requested]

 16

 17   TO SARAH POWERS:
 18
 19           PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate

 20   of TechShop, Inc. (“Debtor”), files this objection to Claim 226 filed by Sarah Powers (“Claimant”)

 21   on July 27, 2018 as a priority claim in the amount of $960.00 (“Claim”). A true and correct copy of

 22   the Claim is attached hereto as Exhibit A. The Trustee objects to the Claim because the Claim is

 23   not a debt or obligation of the Debtor.

 24           The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February

 25   26, 2018 (“Petition Date”). Prior to the Petition Date, the Debtor operated approximately ten do-it-

 26   yourself fabrication shops in California, Texas, Detroit, Arizona and other locations in the United

 27   States. The Debtor operated all of its do-it-yourself fabrication shops as separate legal entities, with

 28   names such as: “TechShop SoMA LLC,” “TechShop Peninsula LLC,” “Tech Shop Mid-Peninsula


Case: 18-50398      Doc# 323      Filed: 04/01/21     Entered: 04/01/21 05:46:40         Page 1 of 6        1
  1   LLC,” “TechShop San Jose LLC,” “TechShop Los Angeles LLC,” “TechShop Detroit LLC,”

  2   “TechShop Arlington LLC,” “TechShop St. Louis LLC,” and “TechShop New York LLC”

  3   (collectively, the “LLCs”). Each of these limited liability companies are separate, distinct entities

  4   from the Debtor. The LLCs incurred liabilities and obligations to third parties, which liabilities and

  5   obligations are not debts of the Debtor. The assets of the LLCs are not part of the Debtor’s

  6   bankruptcy estate.

  7          The Trustee has reviewed the Claim, which provides as its basis “unpaid wages for last 2

  8   weeks of work.” The Claim has no documentation to support of the alleged debt. The Claimant may

  9   have been an employee of one of the Debtor’s limited liability corporations.

 10          Based on the Trustee’s review of the Claim, the Trustee has concluded that the sums

 11   Claimant asserts are not due and owing by the Debtor and the Claim must be disallowed as against

 12   the Debtor’s estate.

 13          WHEREFORE, the Trustee prays for an order, as follows:

 14          1.      Disallowing in its entirety Claim 226 filed by Sarah Powers as a priority wage claim

 15   in the amount of $960.00, on the grounds that it is not an obligation of the Debtor; and

 16          2.      For such other relief as the Court deems just and appropriate.

 17

 18   DATED: April 1, 2021                 RINCON LAW LLP

 19

 20
                                           By: /s/ Gregg S. Kleiner
 21                                            GREGG S. KLEINER
                                               Counsel for DORIS A. KAELIN,
 22                                            Trustee in Bankruptcy
 23

 24

 25

 26

 27

 28

Case: 18-50398      Doc# 323      Filed: 04/01/21    Entered: 04/01/21 05:46:40        Page 2 of 6        2
      Case 18-50398   Claim 226   Filed 07/27/18    Desc Main Document   Page 1 of 4


                                                                            EXHIBIT A
Case: 18-50398   Doc# 323    Filed: 04/01/21       Entered: 04/01/21 05:46:40   Page 3 of 6
      Case 18-50398   Claim 226   Filed 07/27/18    Desc Main Document   Page 2 of 4


                                                                            EXHIBIT A
Case: 18-50398   Doc# 323    Filed: 04/01/21       Entered: 04/01/21 05:46:40   Page 4 of 6
      Case 18-50398   Claim 226   Filed 07/27/18    Desc Main Document   Page 3 of 4


                                                                            EXHIBIT A
Case: 18-50398   Doc# 323    Filed: 04/01/21       Entered: 04/01/21 05:46:40   Page 5 of 6
      Case 18-50398   Claim 226   Filed 07/27/18    Desc Main Document   Page 4 of 4


                                                                            EXHIBIT A
Case: 18-50398   Doc# 323    Filed: 04/01/21       Entered: 04/01/21 05:46:40   Page 6 of 6
